Lumpkin, J.
1. There was no error in refusing to continue this case, on motion of the defendant’s counsel, until the next day, to give the defendant an opportunity of getting witnesses from Waycross, by whom he claimed that he could show that “he was a guest of the Southern Hotel at Waycross on the night of the 16th of November, and by whom he could show that he loft Waycross on the morning of the 17th, on, the train upon which he was arrested in Yaldosta.” Such ground did not show what witnesses it was expected to obtain, or what they would respectively testify, or what effort, if any, had been made to obtain their presence.
2. The evidence was sufficient to support the verdict. See Moran v. State, ante. Judgment affirmed.

All the Justices concur.